Exhibit 2.1 CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.ASTERISKS (*) DENOTE SUCH OMISSIONS. EXECUTION VERSION AGREEMENT AND PLAN OF MERGER by and among GSI COMMERCE, INC., DOLPHIN ACQUISITION CORPORATION, E-DIALOG, INC. and ONELIBERTY VENTURES 2000,L.P., AS STOCKHOLDERS' REPRESENTATIVE Dated as of January 23, 2008 TABLE OF CONTENTS ARTICLE I THE MERGER Section 1.1 The Merger. 1 Section 1.2 Closing. 1 Section 1.3 Effective Time. 2 Section 1.4 Effects of the Merger. 2 Section 1.5 Certificate of Incorporation; Bylaws. 2 Section 1.6 Directors and Officers. 2 Section 1.7 Additional Actions. 2 ARTICLE II EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATION; DELIVERY OF CONSIDERATION Section 2.1 Certain Definitions. 3 Section 2.2 Effect on Capital Stock. 7 Section 2.3 Dissenting Holders. 9 Section 2.4 Options and Unvested Restricted Shares. 10 Section 2.5 Warrants. 11 Section 2.6 Escrow. 12 Section 2.7 Disbursement. 13 Section 2.8 Withholding Rights. 16 Section 2.9 Unclaimed Amounts. 16 Section 2.10 Earnout. 16 ARTICLE III REPRESENTATIONS AND WARRANTIES OF COMPANY Section 3.1 Organization and Qualification; Subsidiaries. 20 Section 3.2 Capital Structure. 21 Section 3.3 Authority Relative to this Agreement; Board Recommendation. 23 Section 3.4 Consents and Approvals; No Violations. 24 Section 3.5 Financial Statements. 24 Section 3.6 Absence of Changes. 25 Section 3.7 Absence of Undisclosed Liabilities. 25 Section 3.8 No Default. 26 Section 3.9 Litigation. 26 Section 3.10 Compliance with Applicable Law. 27 i CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.ASTERISKS (*) DENOTE SUCH OMISSIONS. Section 3.11 Personnel. 27 Section 3.12 Employee Benefit Plans; Labor Matters. 28 Section 3.13 Environmental Laws and Regulations. 30 Section 3.14 Taxes. 32 Section 3.15 Intellectual Property. 35 Section 3.16 Property and Sufficiency. 38 Section 3.17 Contracts. 39 Section 3.18 Insurance. 41 Section 3.19 Books and Records. 41 Section 3.20 Brokers and Finders; Existing Discussions. 42 Section 3.21 Banking Relationships. 42 Section 3.22 Vote Required. 42 Section 3.23 Anti-Takeover Statute Not Applicable. 42 Section 3.24 Certain Relationships and Related Transactions. 43 Section 3.25 Accounts Receivable. 43 Section 3.26 Customers. 43 Section 3.27 Disclosures. 43 Section 3.28 No Other Representations or Warranties 43 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION SUB Section 4.1 Organization and Qualification. 44 Section 4.2 Authority Relative to this Agreement. 44 Section 4.3 No Violations. 44 Section 4.4 Brokers and Finders. 45 Section 4.5 Ownership and Activities of Acquisition Sub. 45 Section 4.6 Reliance by Parent and Acquisition Sub. 45 ARTICLE V COVENANTS OF COMPANY Section 5.1 Conduct of Business Prior to Closing. 46 Section 5.2 Exclusivity; Acquisition Proposals. 49 Section 5.3 Breach of Representations and Warranties; Notification; Access to Information. 51 Section 5.4 Stockholder Approval; Notice to Holders of Company Stock. 52 ii CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.ASTERISKS (*) DENOTE SUCH OMISSIONS. ARTICLE VI COVENANTS OF PARENT ARTICLE VII ADDITIONAL AGREEMENTS Section 7.1 Confidentiality. 53 Section 7.2 Legal Conditions to the Merger. 54 Section 7.3 HSR Act Filings. 54 Section 7.4 Expenses. 55 Section 7.5 Public Announcements. 55 Section 7.6 Employee Matters. 56 Section 7.7 Tax Matters. 56 Section 7.8 Pre-Closing Deliveries. 59 Section 7.9 Officer and Director Indemnification. 60 ARTICLE VIII CONDITIONS PRECEDENT Section 8.1 Conditions to Each Party’s Obligation to Effect the Merger. 60 Section 8.2 Conditions of Obligations of Parent and Acquisition Sub. 60 Section 8.3 Conditions of Obligation of Company. 63 ARTICLE IX INDEMNIFICATION Section 9.1 Indemnification Relating to Agreement. 64 Section 9.2 Third Party Claims. 65 Section 9.3 Binding Effect. 67 Section 9.4 Limitations. 67 Section 9.5 Time Limit. 68 Section 9.6 Contribution. 69 Section 9.7 Exclusive Remedy. 69 Section 9.8 Investigation; No Company Recourse. 69 iii CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.ASTERISKS (*) DENOTE SUCH OMISSIONS. ARTICLE X TERMINATION, AMENDMENT AND WAIVER Section 10.1 Termination. 70 Section 10.2 Effect of Termination. 71 ARTICLE XI GENERAL PROVISIONS Section 11.1 Notices. 71 Section 11.2 Interpretation. 72 Section 11.3 Counterparts. 73 Section 11.4 Miscellaneous. 73 Section 11.5 No Joint Venture. 73 Section 11.6 Governing Law. 73 Section 11.7 Amendment. 73 Section 11.8 Extension, Waiver. 73 Section 11.9 Successors and Assigns. 74 Section 11.10 Severability. 74 Section 11.11 Submission to Jurisdiction. 74 Section 11.12 Waiver of Jury Trial. 74 Section 11.13 Stockholders’ Representative. 74 Exhibits Exhibit A Form of Escrow Agreement Exhibit B Form of Stockholders’ Written Consent Exhibit C Form of Approval Certificate Exhibit D Form of Employment Agreement Pursuant to Item 601(b)(2) of Regulation S-K, certain schedules and exhibits to this Agreement have not been filed with this exhibit.The exhibits contain forms of agreements referenced in the Agreement and the schedules contain various items relating to the business being acquired.The Registrant agrees to furnish supplementally any omitted schedule or exhibit to the SEC upon request. iv CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.ASTERISKS (*) DENOTE SUCH OMISSIONS. Index of Defined Terms “Accountant” Section 2.10(b) “Acquisition Proposal” Section 5.2(c) “Acquisition Sub” Introductory Paragraph “Additional Holders” Section 11.13 “affiliate” Section 2.1 “Aggregate Allocable Portion of the Escrow Amount” Section 2.2(a)(iii)(C) “Aggregate Share Number” Section 2.1 “Agreement” Introductory Paragraph “Antitrust Laws” Section 7.3(b) “Approval Certificate” Section 5.4(a) “associate” Section 3.17(e) “Authorized Representatives” Section 7.1 “Balance Sheet” Section 3.5(a) “business day” Section 2.1 “Certificate of Merger” Section 1.3 “Change in Control Payments” Section 2.1 “Change of Recommendation” Section 5.2(b) “Closing Date” Section 1.2 “Closing” Section 1.2 “Code” Section 2.8 “Common Option” Section 2.1 “Company” Introductory Paragraph “Company Certificate of Incorporation” Section 2.1 “Company Common Stock” Section 2.1 “Company Disclosure Schedule” Section 2.1 “Company Intellectual Property” Section 3.15(a)(ii) “Company Material Adverse Effect” Section 3.1(b) “Company Permits” Section 3.10(a) “Company Preferred Stock” Section 2.1 “Company Product” Section 3.15(a)(iv) “Company Registered Intellectual Property Rights” Section 3.15(b) “Company Securities” Section 3.2(a) “Company Securityholders” Section 2.1 “Company Stock” Section 2.1 “Company Stockholders” Section 2.1 “Company Triggering Event” Section 10.1 “Confidential Information” Section 7.1 “Contract” Section 3.17 “Controls” Section 3.5(b) “Copyrights” Section 3.15(a)(i) “Damages” Section 2.3(d) v CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.ASTERISKS (*) DENOTE SUCH OMISSIONS. Index of Defined Terms “default” Section 3.17 “Derived” Section 2.10(a) “DGCL” Section 1.3 “Disputed Taxes” Section 7.7(c)(iii) “Disclosing Party” Section 7.1 “Dissenting Shares” Section 2.3(a) “Earnout Base Share Number” Section 2.10(a) “Earnout Eligible Holder” Section 2.10(a) “Earnout Eligible Share Number” Section 2.10(a) “Effective Time” Section 1.3 “Employee Plans” Section 3.12(a) “Employment Agreements” Section 8.2(g) “Environmental Claim” Section 3.13(d) “Environmental Laws” Section 3.13(d) “ERISA Affiliate” Section 3.12(a) “ERISA” Section 3.12(a) “Escrow Agent” Section 2.6 “Escrow Agreement” Section 2.6 “Escrow Amount” Section 2.1 “Escrow Funds” Section 2.6 “Fair Market Value” Section 2.10(a) “Financial Statements” Section 3.5(a) “Foreign Benefit Plan” Section 3.12(l) “GAAP” Section 3.5(a) “Government Consent” Section 3.4 “Governmental Entity” Section 3.4 “HSR Act” Section 3.4 “Indebtedness” Section 3.7 “Indemnified Persons” Section 11.13(d) “Indemnitee” Section 9.2(a) “Indemnitor” Section 9.2(a) “Intellectual Property Rights” Section 3.15(a)(i) “Intellectual Property” Section 3.15(a)(i) “Knowledge” or “know” Section 2.1 “Leased Property” Section 3.16(b) “Leases” Section 3.16(b) “Legal Requirement” Section 2.1 “Liability” Section 9.1(a) “Lien” Section 3.2 (b) “Majority Interest” Section 11.13 “Market Disruption Event” Section 2.1 “Mass Layoff” Section 3.11(b) “Materials of Environmental Concern” Section 3.13(d) vi CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.ASTERISKS (*) DENOTE SUCH OMISSIONS. Index of Defined Terms “Merger Consideration” Section 2.1 “Merger” Section 1.1 “Multiemployer Plan” Section 3.12 (c) “NASDAQ” Section 2.4(c) “Net Revenue Amount” Section 2.10(a) “Objection Notice” Section 2.10(b) “Option Plan” Section 2.1 “Option” Section 2.1 “Outside Date” Section 10.1(c) “Owned Property” Section 3.16(a) “Parent” Introductory Paragraph “Parent Common Stock” Section 2.4(c) “Parent Indemnifiable Amounts” Section 9.1(a) “Parent Indemnified Parties” Section 9.1(a) “Parent Material Adverse Effect” Section 4.1 “Parent Restricted Share Units” Section 2.4(c) “Parent Threshold Amount” Section 9.4(a) “Patents” Section 3.15(a)(i) “Paying Agent” Section 2.7(a) “PBGC” Section 3.12(c) “Pension” Section 3.12(a) “Per Share Common Consideration” Section 2.1 “Per Share Earnout Amount” Section 2.10(a) “Per Share Preferred Consideration” Section 2.1 “Person” Section 2.1 “Plant Closing” Section 3.11(b) “Preference Amount” Section 2.1 “Preference Payment” Section 2.1 “Preferred Option” Section 2.1 “Preferred Warrant” Section 2.1 “Preferred Warrant Payment” Section 2.5(a) “PTO” Section 3.15(b) “Qualified” Section 3.12(f) “Registered Intellectual Property Rights” Section 3.15(a)(iii) “Related Party” Section 3.17(e) “Representatives” Section 5.2(a) “Requisite Stockholder Approval” Section 3.22 “Response Period” Section 2.10(b) “Restricted Transaction” Section 5.2(a) “Retained Liability” Section 9.1(a) “Revenue Statement” Section 2.10(b) “Securityholder Merger Payment” Section 2.7(b)(ii) “Series A Preferred Stock” Section 3.2(a) vii CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.ASTERISKS (*) DENOTE SUCH OMISSIONS. Index of Defined Terms “Series B Preferred Stock” Section 3.2(a) “Series C Preferred Stock” Section 3.2(a) “Series C-1 Preferred Stock” Section 3.2(a) “Significant Customer” Section 3.26 “Specified Accounting Principles” Section 2.10(a) “Stockholder Indemnifiable Amounts” Section 9.1(b) “Stockholder Merger Payment” Section 2.7(b) “Stockholder Threshold Amount” Section 9.5(b) “Stockholders’ Representative” Section 11.13 “Stockholders’ Representative Expense Fund” Section 2.1 “Stockholders’ Written Consents” Section 5.4(a) “Straddle Period” Section 7.7(a)(i) “subsidiary” or “subsidiaries” Section 2.1 “Superior Proposal” Section 5.2(c) “Surviving Corporation” Section 1.1 “Tax or “Taxes” Section 3.14(a)(i) “Tax Return” Section 3.14(a)(ii) “Taxing Authority” Section 3.14(a)(iii) “Third Party Claim” Section 9.2(a) “Threats” Section 3.15(l) “Total Cash Consideration” Section 2.1 “Total Common Consideration” Section 2.1 “Total Company Stockholder Consideration” Section 2.1 “Total Earnout Amount” Section 2.10(a) “Trade Secrets” Section 3.15(a)(i) “Trademarks” Section 3.15(a)(i) “Trading Day” Section 2.1 “Transaction Expenses” Section 2.1 “Transfer Taxes” Section 7.7(a)(ii) “Treasury Regulations” Section 3.14(a)(iv) “Unvested Option” Section 2.4(a) “Unvested Restricted Share” Section 2.4(a) “URLs” Section 3.15(a)(i) “Vested Option Payment” Section 2.4(b) “Vested Option” Section 2.4(a) “Violate” Section 3.4 “Volume Weighted Average Price” Section 2.1 “Voting and Support Agreement” Recitals “WARN” Section 3.11(b) viii CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.ASTERISKS (*) DENOTE SUCH OMISSIONS. AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of January 23, 2008, by and among GSI Commerce, Inc., a Delaware corporation (“Parent”), Dolphin Acquisition Corporation, a Delaware corporation and a wholly owned subsidiary of Parent (“Acquisition Sub”), E-Dialog, Inc., a Delaware corporation (“Company”), and, solely for purposes of Section 2.10, Section 7.7, Article IX and Section 11.13, the Stockholders’ Representative (as defined in Section 11.13). WITNESSETH: WHEREAS, the boards of directors of Parent, Acquisition Sub and Company have approved, and deem it advisable and in the best interests of their respective share holders to consummate, the acquisition of Company by Parent and Acquisition Sub upon the terms and subject to the conditions set forth herein; and WHEREAS, concurrently with the execution of this Agreement, and as a condition and inducement to Parent’s willingness to enter into this Agreement, certain stockholders of Company are executing and delivering a Voting and Support Agreement (the “Voting and Support Agreement”), whereby, among other things, such stockholders have agreed to vote their shares of Company Stock in favor of adoption of this Agreement; NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements herein contained, and intending to be legally bound hereby, the parties hereby agree as follows: ARTICLE I THE MERGER Section 1.1The Merger.Upon the terms and subject to the provisions of this Agreement and the applicable provisions of Delaware law, Acquisition Sub will be merged with and into Company, the separate corporate existence of Acquisition Sub shall cease, and Company shall continue as the surviving corporation (the “Merger”).Company as the surviving corporation after the Merger is hereinafter sometimes referred to as the “Surviving Corporation.” Section 1.2Closing.The closing (the “Closing”) of the Merger will take place at 10:00 a.m. on a date to be specified by the parties, which shall be no later than the two (2) business days after satisfaction or waiver of the conditions set forth in Article VIII (the “Closing Date”), at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, One Beacon Street, Boston, Massachusetts 02108, unless another time, date or place is agreed to in writing by the parties hereto. CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.ASTERISKS (*) DENOTE SUCH OMISSIONS. Section 1.3Effective Time.Subject to the provisions of this Agreement, as soon as practicable on the Closing Date, Company, Parent and Acquisition Sub will cause a certificate of merger (“Certificate of Merger”) to be executed and, as soon as practicable thereafter, filed with the Secretary of State of the State of Delaware, as provided in the Delaware General Corporation Law (the “DGCL”).The Merger shall become effective at such time as such filing is made with the Secretary of State of the State of Delaware or at such later time as is provided in the Certificate of Merger (the date and time of such effectiveness, being the “Effective Time”). Section 1.4Effects of the Merger.At the Effective Time, the effect of the Merger shall be as provided in this Agreement, the Certificate of Merger and the applicable provisions of Delaware Law, including Section 259 of the DGCL. Section 1.5Certificate of Incorporation; Bylaws. (a)Certificate of Incorporation.At the Effective Time, the certificate of incorporation of Acquisition Sub, as in effect immediately prior to the Effective Time, shall be the certificate of incorporation of the Surviving Corporation (except that the certificate of incorporation shall be changed to the name of Company) until thereafter amended as provided therein or in accordance with applicable law. (b)Bylaws.At the Effective Time, the bylaws of Company shall be amended and restated in their entirety to be identical to the bylaws of Acquisition Sub as in effect immediately prior to the Effective Time (except that the name of Surviving Corporation as stated on the face of the bylaws shall be changed to the name of Company), until thereafter amended in accordance with applicable law, the certificate of incorporation of the Surviving Corporation and the bylaws of the Surviving Corporation. Section 1.6Directors and Officers.From and after the Effective Time, the directors of Acquisition Sub immediately prior to the Effective Time shall be the initial directors of the Surviving Corporation, and the officers of Company at the Effective Time shall be the initial officers of the Surviving Corporation, in each case until their respective successors are duly elected or appointed and qualified in accordance with applicable law, the certificate of incorporation of the Surviving Corporation and the bylaws of the Surviving Corporation, or their earlier death, resignation or removal. Section 1.7Additional Actions.If, at any time after the Effective Time, the Surviving Corporation shall consider or be advised that any deeds, bills of sale, assignments, assurances or any other actions or things are necessary or desirable to vest, perfect or confirm of record or otherwise in the Surviving Corporation its right, title or interest in, to or under any of the rights, properties or assets of Acquisition Sub or 2 CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.ASTERISKS (*) DENOTE SUCH OMISSIONS. Company or otherwise to carry out this Agreement, the officers and directors of the Surviving Corporation shall be authorized to execute and deliver, in the name and on behalf of Acquisition Sub or Company, all such deeds, bills of sale, assignments and assurances and to take and do, in the name and on behalf of Acquisition Sub or Company, all such other actions and things as may be necessary or desirable to vest, perfect or confirm any and all right, title and interest in, to and under such rights, properties or assets in the Surviving Corporation or otherwise to carry out this Agreement. ARTICLE II EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATION; DELIVERY OF CONSIDERATION Section 2.1Certain Definitions. For purposes of this Agreement, the following terms shall have the following meanings: “affiliate” has the meaning set forth in Rule 12b-2 promulgated under the Securities Exchange Act of 1934, as amended. “business day” means any day other than a Saturday, Sunday, or a day on which banking institutions in New York, New York are permitted or obligated by law to be closed for regular banking business. “Change in Control Payments” means any severance, retention, bonus or other similar payment by Company or any of its subsidiaries to any Person under any Contract (as defined in Section 3.17) or Employee Plan (as defined in Section 3.12) to the extent any such payment will become payable as a result of Company entering into this Agreement or the consummation of any of the transactions contemplated hereby (either alone or in combination with another event), all of which payments are listed on Section 2.1(a) of the Company Disclosure Schedule (as defined below); provided, however, that Company shall update such calculation two (2) business days prior to the expected Closing Date to give effect to any changes in such calculations as a result of the passage of time between the date hereof and the Effective Time and the final determination of the amounts and matters that are relevant components of such calculation.For the avoidance of doubt, “Change in Control Payments” shall not include payments resulting from, or withholding or other taxes payable in respect of such payments, the vesting of, or the acceleration of the vesting schedule of, any Options under any Employee Plan or Contract other than as expressly noted on Schedule 2.1(a). “Common Option” means any option (including, other than for purposes of Section 2.4, commitments to grant options) to acquire shares of Company Common Stock, including options granted under the Option Plan. 3 CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.ASTERISKS (*) DENOTE SUCH OMISSIONS. “Company Certificate of Incorporation” means the Sixth Amended and Restated Certificate of Incorporation of Company, as currently in effect and as it may be further amended from time to time after the date hereof. “Company Common Stock” means the common stock, par value $.01 per share, of Company. “Company Disclosure Schedule” means the Company disclosure schedule supplied by Company to Parent. “Company Preferred Stock” means the Series A Preferred Stock (as defined in Section 3.2), Series B Preferred Stock (as defined in Section 3.2), Series C Preferred Stock (as defined in Section 3.2) and Series C-1 Preferred Stock (as defined in Section 3.2) of Company. “Company Securityholders” means the holders of Company Securities (as defined in Section 3.2) issued and outstanding as of immediately prior to the Effective Time. “Company Stock” means the Company Common Stock and the Company Preferred Stock. “Company Stockholders” means the holders of Company Stock issued and outstanding as of immediately prior to the Effective Time. “Escrow Amount” means Seventeen Million Five Hundred Thousand Dollars ($17,500,000). “Knowledge” of or other derivations of “know” in this Agreement with respect to a party mean the knowledge of the executive officers of such party, after the exercise of reasonable inquiry and investigation by such executive officers. “Legal Requirement” means any United States federal, state, municipal or local or foreign order, judgment, writ, injunction, decree, law, statute, standard ordinance, code, resolution, promulgation, rule, regulation or any similar provision having the force or effect of law. “Market Disruption Event” means the occurrence or existence for more than one continuous half hour period in the aggregate on any scheduled Trading Day for Parent Common Stock of any suspension or limitation imposed on trading (by reason of movements in price exceeding limits permitted by NASDAQ or otherwise) in Parent Common Stock or in any options, contracts or future contracts relating to such Parent Common Stock, and such suspension or limitation occurs or exists at any time before 1:00 p.m. (New York City time) on such day. 4 CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.ASTERISKS (*) DENOTE SUCH OMISSIONS. “Merger Consideration” means with respect to a share of Company Common Stock, the Per Share Common Consideration, and with respect to a share of Company Preferred Stock, the Per Share Preferred Consideration. “Option” means any Common Option or Preferred Option. “Option Plan” means the eDialog, Inc. Amended and Restated 1998 Stock Option Plan. “Per Share Common Consideration” means an amount equal to the quotient obtained by dividing (a) the Total Common Consideration (as defined below) by (b) the sum of (i) the number of shares of Company Common Stock issued and outstanding as of immediately prior to the Effective Time plus (ii) the number of shares of Company Common Stock subject to Options as of immediately prior to the Effective Time plus (iii) the number of shares of Company Common Stock into which the Company Preferred Stock subject to Options as of immediately prior to the Effective Time, assuming such Options were exercised immediately prior to the Effective Time, would be converted were such shares of Company Preferred Stock converted into shares of Company Common Stock pursuant to Section4.7 of the Company Certificate of Incorporation plus (iv) the number of shares of Company Common Stock into which all shares of Company Preferred Stock issued and outstanding as of immediately prior to the Effective Time would be converted were such shares of Company Preferred Stock converted into shares of Company Common Stock pursuant to Section 4.7 of the Company Certificate of Incorporation plus (v) the number of shares of Company Common Stock into which the Company Preferred Stock subject to Preferred Warrants as of immediately prior to the Effective Time, assuming such Preferred Warrants were exercised immediately prior to the Effective Time, would be converted were such shares of Company Preferred Stock converted into shares of Company Common Stock pursuant to Section4.7 of the Company Certificate of Incorporation (such sum, the “Aggregate Share Number”). “Per Share Preferred Consideration” means an amount equal to the consideration into which each share of Company Preferred Stock is converted upon the Merger in accordance with Section 4.3 of the Company Certificate of Incorporation, which is the sum of (a) the applicable Preference Payment, if any, plus (b) the applicable Per Share Common Consideration for each share of Company Common Stock into which such share of Company Preferred Stock is convertible pursuant to the Company Certificate of Incorporation. “Person” means an individual, corporation, partnership, association, limited liability company, trust, estate, organization, or other entity. “Preference Amount” means an amount equal to the aggregate amount of all Preference Payments, if any, payable upon the Merger to holders of Company Preferred Stock issued and outstanding as of immediately prior to the Effective Time. 5 CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.ASTERISKS (*) DENOTE SUCH OMISSIONS. “Preference Payment” means an amount payable to holders of the Company Preferred Stock outstanding immediately prior to the Effective Time pursuant to Section 4.3.1 of the Company Certificate of Incorporation equal to (a) $0.90 per share of Series A Preferred Stock plus all accrued and unpaid dividends with respect to such share, (b) $1.00 per share of Series B Preferred Stock plus all accrued and unpaid dividends with respect to such share, (c) $0.59 per share of Series C Preferred Stock plus all accrued and unpaid dividends with respect to such share and (d) $0.59 per share of Series C-1 Preferred Stock plus all accrued and unpaid dividends with respect to such share. “Preferred Option” means any option (including, other than for purposes of Section 2.4, commitments to grant options) to acquire shares of Company Preferred Stock, including options granted under the Option Plan, but excluding the Preferred Warrants. “Preferred Warrants” shall mean any warrants to acquire shares of Preferred Stock. “Stockholders’
